1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RAYMOND C. WATKINS                                )   Case No.: 1:18-cv-01426-SAB (PC)
                                                       )
12                  Plaintiff,                         )
                                                       )   SCREENING ORDER GRANTING PLAINTIFF
13          v.                                         )   LEAVE TO FILE AN AMENDED COMPLAINT

14                                                     )   [ECF No. 1]
     TUOLUMNE COUNTY JAIL,
                                                       )
15                  Defendant.                         )
                                                       )
16                                                     )

17          Plaintiff Raymond C. Watkins is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19           Currently before the Court is Plaintiff’s complaint, filed October 15, 2018.

20                                                         I.

21                                       SCREENING REQUIREMENT

22          The Court is required to screen complaints brought by prisoners seeking relief against a

23   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

24   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

25   “frivolous or malicious,” that “fail[] to state a claim on which relief may be granted,” or that “seek[]

26   monetary relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). A
27   complaint must contain “a short and plain statement of the claim showing that the pleader is entitled to

28   relief. . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but “[t]hreadbare

                                                           1
1    recitals of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

2    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

3    (2007)). Moreover, Plaintiff must demonstrate that each defendant personally participated in the

4    deprivation of Plaintiff’s rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002).

5           Prisoners proceeding pro se in civil rights actions are entitled to have their pleadings liberally

6    construed and to have any doubt resolved in their favor. Wilhelm v. Rotman, 680 F.3d 1113, 1121

7    (9th Cir. 2012) (citations omitted). To survive screening, Plaintiff’s claims must be facially plausible,

8    which requires sufficient factual detail to allow the Court to reasonably infer that each named

9    defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,

10   572 F.3d 962, 969 (9th Cir. 2009). The “sheer possibility that a defendant has acted unlawfully” is not

11   sufficient, and “facts that are ‘merely consistent with’ a defendant’s liability” falls short of satisfying

12   the plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.

13                                                        II.

14                                       COMPLAINT ALLEGATIONS

15          On September 30, 2018, Plaintiff mailed an evidence package to the United States District

16   Court and the mail was returned to Plaintiff because someone put $13.00 on his books. Plaintiff

17   proved he was indigent at the time it was mailed and mailed it again on October 1, 2018. The mail

18   was returned again on October 10, 2018, because there was not enough postage attached. There was

19   no date stamp applied as per legal mail rule and no inmate mail stamp. Plaintiff attempted to mail it

20   again on October 10, 2018, but was told they would only apply a date stamp for that day and not the

21   date it was original mailed-September 30, 2018.

22                                                       III.

23                                                 DISCUSSION

24          A.      Access to the Courts

25          Inmates have a fundamental constitutional right of access to the courts. Lewis v. Casey, 518

26   U.S. 343, 346 (1996); Silva v. Di Vittorio, 658 F.3d 1090, 1101 (9th Cir. 2011); Phillips v. Hust, 588

27   F.3d 652, 655 (9th Cir. 2009). However, to state a viable claim for relief, Plaintiff must show that he

28   suffered an actual injury, which requires “actual prejudice to contemplated or existing litigation.”

                                                           2
1    Nevada Dep’t of Corr. v. Greene, 648 F.3d 1014, 1018 (9th Cir. 2011) (citing Lewis, 518 U.S. at 348)

2    (internal quotation marks omitted); Christopher v. Harbury, 536 U.S. 403, 415 (2002); Lewis, 518

3    U.S. at 351; Phillips, 588 F.3d at 655. The failure to allege an actual injury is “fatal.” Alvarez v. Hill,

4    518 F.3d 1152, 1155 n.1 (9th Cir. 2008) (“Failure to show that a ‘non-frivolous legal claim had been

5    frustrated’ is fatal.”) (citing Lewis, 518 U.S. at 353 & n.4). In addition, Plaintiff must allege the loss

6    of a “non-frivolous” or “arguable” underlying claim. Harbury, 536 U.S. at 413-14. The nature and

7    description of the underlying claim must be set forth in the pleading “as if it were being independently

8    pursued.” Id. at 417. Finally, Plaintiff must specifically allege the “remedy that may be awarded as

9    recompense but not otherwise available in some suit that may yet be brought.” Id. at 415.

10          Plaintiff fails to state a cognizable claim for denial of access to the courts. The mere fact that

11   Plaintiff’s mail was returned due to postage issues is insufficient to demonstrate a denial of access to

12   the court. Plaintiff has failed to set forth sufficient facts to demonstrate that he suffered any “actual

13   prejudice” “such as the inability to meet a filing deadline or to present a claim,” with respect to any

14   qualifying pending case. Lewis, 518 U.S. at 348; Jones v. Blanas, 393 F.3d 918, 936 (9th Cir. 2004);

15   Iqbal, 556 U.S. at 678. Accordingly, Plaintiff fails to state a cognizable claim for relief.

16                                                       IV.

17                                        CONCLUSION AND ORDER

18          For the reasons discussed, Plaintiff shall be granted leave to file an amended complaint to cure

19   the deficiencies identified in this order. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).

20          Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what each

21   named defendant did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal, 556 U.S. at

22   678-79. Although accepted as true, the “[f]actual allegations must be [sufficient] to raise a right to relief

23   above the speculative level . . . .” Twombly, 550 U.S. at 555 (citations omitted). Further, Plaintiff may

24   not change the nature of this suit by adding new, unrelated claims in his amended complaint. George,

25   507 F.3d at 607 (no “buckshot” complaints).

26          Finally, Plaintiff is advised that an amended complaint supersedes the original complaint. Lacey

27   v. Maricopa Cnty., 693 F.3d 896, 927 (9th Cir. 2012). Therefore, Plaintiff’s amended complaint must

28   be “complete in itself without reference to the prior or superseded pleading.” Local Rule 220.

                                                          3
1             Based on the foregoing, it is HEREBY ORDERED that:

2             1.      The Clerk’s Office shall send Plaintiff an amended civil rights complaint form;

3             2.      Within thirty (30) days from the date of service of this order, Plaintiff shall file an

4                     amended complaint;

5             3.      Plaintiff’s amended complaint shall not exceed twenty-five (25) pages in length; and

6             4.      If Plaintiff fails to file an amended complaint in compliance with this order, the Court

7                     will recommend to a district judge that this action be dismissed consistent with the

8                     reasons stated in this order.

9
10   IT IS SO ORDERED.

11   Dated:        December 22, 2018
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         4
